Citation Nr: 1209047	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-12 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hepatitis C.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in August 2011.  A transcript of this proceeding has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

At the hearing, the Veteran testified that the degree of impairment due to service-connected hepatitis C has increased since the most recent examination in May 2009, with symptoms noted to include fluctuation weight, fatigue, diarrhea, nausea, vomiting and pain.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his hepatitis C.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board finds that the claim must be remanded to schedule the Veteran for another examination.

The Veteran further testified that he has had relevant magnetic resonance imaging (MRI) at a VA facility in Dallas.  These records have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following actions:
 
1.  Associate with the claims folder pertinent VA medical records pertaining to the Veteran that have not been associated with the claims file and particularly reports of MRI.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the extent and severity of hepatitis C.  The examiner should identify all relevant pathology present.  The examiner should conduct all indicated tests and studies and all findings and conclusions should be set forth in a legible report. 

3.  Then readjudicate the Veteran's claim in regard to the evaluation of the service-connected hepatitis C.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

